                                          Case 3:19-cv-01297-TSH Document 87 Filed 12/02/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS HAYES,                                   Case No. 19-cv-01297-TSH
                                   8                   Plaintiff,
                                                                                         ORDER RE MOTION FOR SUMMARY
                                   9             v.                                      JUDGMENT
                                  10     FACEBOOK, et al.,                               Re: Dkt. No. 85
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 24, 2019, Plaintiff Thomas Hayes filed a motion for summary judgment in this

                                  14   case. ECF No. 85. However, because Hayes filed a new case based on similar factual allegations,

                                  15   see Hayes v. Facebook, 19-cv-2106-TSH, the Court dismissed this case and directed Hayes to

                                  16   proceed in the 19-cv-2106 action. ECF No. 83. Accordingly, Hayes’s motion is DENIED AS

                                  17   MOOT.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: December 2, 2019

                                  21
                                                                                                THOMAS S. HIXSON
                                  22                                                            United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
